DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Status of Claims
The examiner has taken notice that claims 1, 11, and 19 have been amended.  Claims 1-20 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of newly found reference Bradley.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the limitation of “disallowing retransmission of previously transmitted and newly transmitted audio data” renders the scope of the claim indefinite.  To be more specific, it is unclear as to what distinguishes previously transmitted audio data from newly transmitted audio data with respect to retransmissions, as any audio data that is retransmitted has already been transmitted at least once.

	Claims 11 and 19 are interpreted and rejected for the same reason as claim 1 above.
	Claims 2-10, 12-18, and 20 are rejected for depending on claims 1, 11, and 19, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linde et al. (US 2014/0348327 A1), hereinafter referred to as Linde, in view of Watson et al. (US 8,768,252 B2), hereinafter referred to as Watson, and Bradley et al. (US 2007/0110074 A1), hereinafter referred to as Bradley.

	Regarding claim 1, Linde teaches a method for low latency communication between an audio source device and a primary audio output device (Linde - Paragraph [0004], note various methods for wireless devices to communicate audio data using Bluetooth Low Energy), the method comprising:
	by the audio source device (Linde - Fig. 1 master device 102, UE device 202; Paragraph [0058], note UE device 202 acting as a central or master device (source device)):
	sending, to the primary audio output device during a first portion of a frame of a frame cycle, a forward audio packet that includes audio data and is formatted in accordance with a Bluetooth (BT) Classic wireless communication protocol or a high data rate (HDR) extension thereof (Linde - Fig. 11, note connection event(s) (frames) and audio packet interval 1120 (frame cycle); Paragraph [0051], note one or both of the master device and the slave device (primary audio output device) may also be capable of communicating via Bluetooth Classic; Paragraph [0112], note for LEA output, a single LEAS packet may be transmitted at a primary event (Paragraph [0131], note the primary event is the length of a frame) by the master to the slave);
	retransmission of the audio data and is formatted in accordance with a Bluetooth Low Energy (BTLE) wireless communication protocol or an extension thereof (Linde - Fig. 11, retransmission event 1108; Paragraph [0113], note if the slave does not acknowledge the LEAS packet sent in the primary event, the LEAS packet may be retransmitted at the retransmission event);
	sending, to the primary audio output device, a second forward audio packet in a first portion of a subsequent frame that immediately follows the frame in the frame cycle, the second forward audio packet including retransmission of the audio data (Linde - Fig. 11; Paragraph [0109], note LEAS packets, a primary event may be followed by a retransmission event (subsequent frame); Paragraph [0113], note the LEAS packet may be retransmitted at the retransmission event);
	and configuring retransmission of audio data for all subsequent frames of a frame cycle that includes the frame and the subsequent frame (Linde - Paragraph [0132], note based at least in part on whether or not a retransmission event (subsequent frame) is scheduled or not, the BLE logic may determine the length of the communication window available (Fig. 14 communication window 1414)).
	Linde does not teach receiving, from the primary audio output device during a second portion of the frame, a first reverse acknowledgement (ACK) packet that indicates a request for 
	In an analogous art, Watson teaches receiving, from the primary audio output device during a second portion of the frame, a first reverse acknowledgement (ACK) packet that indicates a request for retransmission of the audio data and is formatted in accordance with a Bluetooth Low Energy (BTLE) wireless communication protocol or an extension thereof (Watson - Fig. 1 loudspeaker 103 (primary audio output device) and audio source 101; Col. 5 lines 15-20, note wireless link 109 is implemented using Bluetooth; Col. 7 lines 49-59, note SNK-1 (loudspeaker 103, see Col. 6 line 3) transmits a negative acknowledge packet (NACK, reverse acknowledgement) to the SRC (audio source) 101 indicating failure of reception of the packet (even though both loudspeakers may have successfully received the audio information packet from the audio source), the SRC 101 may re-transmit the audio information packet in a subsequent slot).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Watson into Linde in order to reliably carry stereo audio traffic to separate receivers (Watson - Col. 1 lines 50-58).
	The combination of Linde and Watson still does not teach disallowing retransmission of previously transmitted and newly transmitted audio data, while allowing transmission of new audio data, for all subsequent frames of the frame cycle that includes the frame and the subsequent frame, wherein retransmission of audio data is allowed for a subsequent frame cycle immediately following the frame cycle.
	In an analogous art, Bradley disallowing retransmission of previously transmitted and newly transmitted audio data (Bradley - Fig. 10; Paragraph [0106], note client device is put in jail, retransmits are disabled), while allowing transmission of new audio data, for all subsequent frames of the frame cycle that includes the frame and the subsequent frame (Bradley - Fig. 10; Paragraph [0106], note that although audio is disabled and silenced (i.e., playback is disabled) for a client device put in jail, the client device is still receiving audio data, as implied by the usage of audio buffers to handle lost packets (see Paragraph [0094]) and algorithm 500 which counts the number of “glitches” caused by said lost packets (see Paragraph [0102])),
	wherein retransmission of audio data is allowed for a subsequent frame cycle immediately following the frame cycle (Bradley - Paragraph [0107], note if the client device remains in jail for a predetermined unit of time (e.g., Y seconds, which may represent a frame cycle), the client device goes on parole for a predetermined amount of time, where retransmits are enabled).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bradley into the combination of Linde and Watson in order to reduce network congestion, allowing client devices to receive audio packets more reliably (Bradley - Paragraph [0106]).

	Regarding claim 2, the combination of Linde, Watson, and Bradley, specifically Linde teaches the method further comprising:
	by the audio source device (Linde - Fig. 1 master device 102, UE device 202; Paragraph [0058], note UE device 202 acting as a central or master device (source device)):
	receiving, during a final frame of the frame cycle from the primary audio output device, a second reverse ACK packet that includes information derived from inter-device control packets (Linde - Fig. 11, note ACKs transmitted by the slave 1104; Paragraph [0112], note the LEAS packet may be acknowledged with any packet, the acknowledgement packet may be an empty L2CAP (logical link control and adaptation protocol) packet).

	Regarding claim 5, Linde teaches the method further comprising:
	audio data formatted in accordance with the Bluetooth Low Energy (BTLE) wireless communication protocol or the extension thereof (Linde - Paragraph [0006], note audio output communicated form a master device to two slave devices using BLE).
	Linde does not teach the method further comprising: by the audio source device: receiving during the second portion of the frame, from a secondary audio output device that is wirelessly connected to the primary audio output device a third reverse ACK packet that indicates a separate request for retransmission of the audio data of the forward audio packet by the secondary audio output device.
	In an analogous art, Watson teaches the method further comprising:
	by the audio source device (Watson - Fig. 1 audio source 101):
	receiving during the second portion of the frame, from a secondary audio output device that is wirelessly connected to the primary audio output device (Watson - Fig. 1 loudspeaker 105 (secondary audio output device) connected to loudspeaker 103 (primary audio output device) via primary wireless link 107), a third reverse ACK packet that indicates a separate request for retransmission of the audio data of the forward audio packet by the secondary audio output device (Watson - Fig. 5; Col. 7 lines 24-31, note idle period 506 during slot N for SNK-2 to acknowledge reception (loudspeaker 105, see Col. 6 lines 4-5); Col. 7 lines 35-40, note receives an acknowledgement from SNK-2, SRC 101 re-transmits any packet missed by either SNK-2 or SNK-1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Watson into Linde for the same reason as claim 1 above.

	Regarding claim 6, the combination of Linde, Watson, and Bradley, specifically Linde teaches wherein the forward audio packet occupies a time interval less than half of the frame (Linde - Paragraph [0088], note a parameter indicating the connection interval (frame), the connection interval may be in units of 1.25 ms, or may possibly be a different length; the length of the connection interval may be adjusted such that a transmitted audio packet is less than half of its length).

	Regarding claim 7, the combination of Linde, Watson, and Bradley, specifically Linde teaches wherein the first reverse ACK packet occupies a time interval less than half of a remainder of the frame that is not occupied by the forward audio packet (Linde - Paragraph [0112], note a LEAS packet may be acknowledged with any packet (which may be sufficiently small to occupy a time interval less than half of a remainder of the frame that is not occupied by the forward audio packet)).

	Regarding claim 8, the combination of Linde, Watson, and Bradley, specifically Linde teaches wherein the forward audio packet includes at least 300 bytes of uncompressed audio data (Linde - Paragraph [0088], note parameter indicating the maximum LEAS packet size in bytes to be used in the LE audio stream; the amount used for audio data or control data is a design choice).

	Regarding claim 9, the combination of Linde, Watson, and Bradley, specifically Linde teaches wherein each frame of the frame cycle spans at most 1250 microseconds (Linde - Paragraph [0135], note each BLE frame may last 1.25 ms (milliseconds)).

	Regarding claim 10, the combination of Linde, Watson, and Bradley, specifically Linde teaches wherein the frame cycle spans at most 20 milliseconds (Linde - Paragraph [0088], note a parameter indicating the connection interval, the connection interval may be in units of 1.25 ms, or may possibly be a different length; the length of the connection interval determined is a design choice (see Paragraph [0135]), and affects the audio packet interval (frame cycle, see Paragraph [0110])).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Linde (Linde - Fig. 5 memory 506, processor 502; Paragraph [0070], note processor(s) 502 which may execute program instructions).

	Regarding claim 12, the combination of Linde, Watson, and Bradley, specifically Linde teaches wherein execution of the instructions further causes the audio source device to re-allow a request for retransmission of a forward audio packet during a subsequent frame cycle that (Linde - Paragraph [0132], note the length of the communication window determined based on whether or not a retransmission event is scheduled; Paragraph [0141], note scheduling may be configured for ongoing stream communication, such that an arbitrary number of further retransmission events may occur (in a different frame cycle)).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as the combination of claims 6 and 7.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 9.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Linde (Linde - Fig. 5 memory 506, processor 502; Paragraph [0070], note processor(s) 502 which may execute program instructions).

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 12.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Linde in view of Watson and Bradley as applied to claims 1 and 2 above, and further in view of Ngo et al. (US 8,306,060 B2), hereinafter referred to as Ngo.

	Regarding claim 3, the combination of Linde, Watson, and Bradley, specifically Watson teaches wherein:P35009US2/27740US.22Preliminary AmendmentU.S. Application No. 16/146,571 the primary audio output device and the secondary audio output device are connected to each other wirelessly (Watson - Fig. 1, note loudspeaker 103 (primary audio output device) and loudspeaker 105 (secondary audio output device) connected via primary wireless link 107).
	The combination of Linde, Watson, and Bradley does not teach the second reverse ACK packet further comprises a block acknowledgement for a set of two or more forward audio packets.
	In an analogous art, Ngo teaches the second reverse ACK packet further comprises a block acknowledgement for a set of two or more forward audio packets (Ngo - Col. 9 lines 50-57, note a composite ACK packet includes an ACK group (block ACK) field, which includes bits used to acknowledge the subpackets (which contain audio, see Col. 9 lines 43-45)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ngo into the combination of Linde, Watson, and Bradley in order to reduce overhead caused by multiple preambles to improve efficiency of the acknowledgement process (Ngo - Col. 9 lines 57-64).

Regarding claim 4, the combination of Linde, Watson, Bradley, and Ngo, specifically Linde teaches wherein the second reverse ACK packet further comprises control data from the primary audio output device or the secondary audio output device (Linde - Paragraph [0116], note the slave (i.e. primary/secondary audio output device) may transmit an LL (link layer) control packet having a payload to the master to acknowledge a LEAS packet).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Linde in view of Watson and Bradley as applied to claims 11 and 13 above, and further in view of Kim et al. (US 8,503,317 B2), hereinafter referred to as Kim.

	Regarding claim 14, the combination of Linde, Watson, and Bradley does not teach wherein the second reverse ACK packet further comprises a user command received via an interface of the primary audio output device.
	In an analogous art, Kim teaches wherein the second reverse ACK packet further comprises a user command received via an interface of the primary audio output device (Kim - Col. 3 lines 31-34, note transmitting an ACK packet having an ACK packet type determined based on the ACK packet type information; Col. 3 lines 36-39, note ACK packet type information associated with configuration of the wireless network are input through a user interface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim into the combination of Linde, Watson, and Bradley in order to indicate different ACK packets to perform the (Kim - Col. 3 lines 20-35 and Col. 5 lines 4-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yoon et al. (US 2006/0133302 A1) discloses excluding specific frames from re-transmission to improve efficiency and prevent network failure.
	Tsfaty et al. (US 2009/0017879 A1) discloses disabling data frame transmission and retransmission based on the presence of voice activity in audio data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461